Citation Nr: 0424419	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a disability due to gas 
or herbicide exposure, including a gastrointestinal disorder, 
esophagitis, and a throat disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant has unverified service in the Air National 
Guard from October 1979 to December 1981.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision issued in October 2002 by the Baltimore, 
Maryland, Regional Office of the Department of Veterans 
Affairs (VA).  The appellant's claims file was transferred to 
the Huntington, West Virginia, Regional Office (RO).  In May 
2004 the appellant presented testimony at a hearing before 
the undersigned; a transcript of that hearing is of record.

A February 2004 rating decision denied service connection for 
several disorders, including heart disease.  These matters 
are not in appellate status, as no notice of disagreement has 
been received to initiate an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals incomplete or even conflicting 
information concerning the appellant's service dates and 
character of discharge.  For example, a VA Form 3101, Request 
for Information, appears to indicate that the appellant 
received an other than honorable discharge, while a copy of 
orders from the West Virginia Air National Guard reflect that 
the appellant received an honorable discharge.  Verification 
of service nature, dates, and character is a threshold matter 
in the adjudication process.

A March 1981 service medical record indicates that the 
appellant sought medical treatment for difficulties 
encountered after undergoing training involving tear gas 
during service.  As she now claims service connection for 
disability alleged to be (at least in part) due to such 
incident, a VA examination is indicated.  38 C.F.R. § 
3.159(c)(4).
Accordingly, the case is hereby REMANDED for the following:

1.  The RO should arrange for the 
appropriate authority to verify the 
appellant's active service dates (and 
specifically periods of active duty for 
training) as well as her character of 
discharge.

2.  If it is determined that the 
appellant's character of discharge is not 
a bar to VA benefits, the appellant 
should be scheduled for the appropriate 
VA examination to ascertain whether she 
has a chronic gastrointestinal disorder, 
esophagitis, or a throat disorder related 
to service.  In this regard, the examiner 
should be provided the appellant's entire 
claims file for review.  With respect to 
any gastrointestinal disorder, 
esophagitis, or throat disorder 
diagnosed, the physician should offer an 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to the appellant's military 
service, including as secondary to tear 
gas exposure in service.  The examiner 
should explain the rationale for any 
opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the 
appellant and her representative should 
be furnished an appropriate  Supplemental 
Statement of the Case, and be afforded 
the opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


